DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 3 July 2020.                                                                                                                                                                                                        .
Claims 1 – 10 are pending.  

Election/Restrictions
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is Required under 35 U.S.C. 121 and 372
This application contains the following inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention and a single species of that invention to which the claims must be restricted.

INVENTION
Group I, claims 1 – 6, drawn to an apparatus (a blade mounting device);
Group II, claim 7, drawn to an apparatus (a blade);
Group III, claim 8, drawn to an apparatus (a chisel);
Group IV, claim 9, drawn to an apparatus (a carving cutter replaceable blade); and
Group V, claim 10, drawn to an apparatus (an adapter).

SPECIES
Species I, the embodiment of figs. 1 – 3 (a blade mounting device of the first embodiment as described in [0029] – [0061]);
Species II, the embodiment of fig. 4 (a chisel of the first embodiment as described in [0062] – [0066]);
Species III, the embodiment of figs. 5A – 5D (a carving cutter replaceable blade, a blade holder, and tightening ring of the second embodiment as described in [0067] – [0078] used in the blade mounting device of the first embodiment, as shown in figs. 1 – 3 and described in [0029] – [0061]);
Species IV, the embodiment of figs. 6A – 6D (a carving cutter replaceable blade, a blade holder, and tightening ring of the third embodiment as described in [0079] – [0086] used in the blade mounting device of the first embodiment, as shown in figs. 1 – 3 and described in [0029] – [0061]); and 
Species V, the embodiment of figs. 7A – 7B (a blade mounting device of the fourth embodiment as described in [0087] – [0095]).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
[AltContent: textbox (A)]Groups I, II and III lack unity of invention because even though the inventions of these groups require the shared technical features of the blade of claim 7 (and/or the shared technical features of the carving cutter replaceable blade of claim 9), these shared technical features do not have a (or any) special technical feature(s) as they do not make a contribution over the prior art in view of Unsinger (US 2,507,872).

Unsinger discloses a blade (fig. 11) of a chisel mounted on the blade mounting device according to claim 1 (The examiner interprets the limitation, “mounted on the blade mounting device according to claim 1”, as a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it satisfies the claim.  In the instant case, the blade of Unsinger in fig. 11 comprises an inclined shape surface 39 formed on a tang 34 of the blade such that the blade is configured to mount a blade mounting portion 26 having a front end portion 28 with an inverted tapered hole A complementary to the inclined shape surface 29 formed on the tang 34 of the blade as required in claim 1 describing the blade mounting device.  Since the blade of Unsinger comprises the structural features required to mount the blade mounting device according to claim 1, the blade of Unsinger is capable of performing the intended use and satisfies the claim. Please note, other imitations in claim 1, such as the tool mounting portion or the impact tool, do not claim any structures that would affect the blade being mounted in the blade mounting device and therefore do not impart any limitations on the blade within the context of the recitation of intended use of the blade) wherein the tang (34, fig. 11) is formed into a tapered shape (38, fig. 11) complementary to the inverted tapered hole (A) (Col. 3, ll. 63 – 67). 20  
Unsinger further discloses a carving cutter replaceable blade mounted on the blade mounting device according to claim 1, wherein the tang (34, fig. 11) has a side surface (38, fig. 11) formed into an inclined shape complementary to the inverted tapered hole (A) (Col. 3, ll. 63 – 67).
Since all the technical features of the blade (and/or carving cutter replaceable blade) described in claim 7 (and/or claim 9) do not make a contribution over the prior art in view of Unsinger then the shared technical features of Group I (blade mounting device described in claim 1), Group II (the blade described in claim 7), Group III (the chisel described in claim 8), Group IV (the carving cutter replaceable blade in claim 9), and Group V (the adaptor of claim 10) do not make a contribution over the prior art, and thus the shared technical features do not have a (or any) special technical feature(s).  Therefore, Group I, Group II, Group III, Group IV, and Group III lack unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                             3 May 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731